DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-4, 6, and 7 allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claim 1, of a display device comprising “a power circuit (42) configured to generate a first potential (VGH) as a reference potential for a high potential of each scanning signal and a second potential (VGL) as a reference potential for a low potential of each scanning signal, and supply the first potential and the second potential to the scanning-line drive circuit (12); a first-potential supply line (PL1) through which the first potential is supplied to the scanning-line drive circuit; and a second-potential supply line (PL2) through which the second potential is supplied to the scanning-line drive circuit, wherein the power circuit operates such that a potential supply period is included in a low-potential period of the drive signal, the potential supply period being a period in which the firstAppln No.: 17/469,430Response to Office Action dated April 4, 2022 potential is supplied to the first-potential supply line and the second potential is supplied to the second-potential supply line, and the power circuit sets the first-potential supply line and the second-potential supply line to high impedance in the detection period except for the potential supply period (Fig. 6B)” is not found in the prior art along with the rest of the limitations of claim 1.
The closest in the art are Nitobe (US 20180024678 A1) and Chang (US 20210081640 A1).
Nitobe teaches a display device comprising a power circuit 124 configured to output potentials VGHO and VGLO (Fig. 12, [0112], [0123]-[0124]), but does not teach setting the corresponding lines to high impedance in the detection period except for the potential supply period.
Chang teaches a display device wherein potentials are set across supply lines during a detection period (Fig. 7, [0046]-[0047]), but does not teach the required high impedance during the potential supply period.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692